DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is response to the application filed on 04/19/2021.
Claim 1 is pending and herein considered.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 04/19/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/12/2021 (which documents listed have been submitted in U.S Application 16/692,723 filed on 03/04/2020 and U.S Application 15/525,125 filed on 05/08/2017), is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,986,522. This is a statutory double patenting rejection.

Instant Application 17/233,768
U.S. Patent No. 10,986,522
Claim 1:
A method for transmitting a channel quality indicator (CQI) report by a user equipment (UE), the method comprising: 
receiving, by the UE, configuration information indicating resources for a channel state information (CSI) measurement; 
receiving, by the UE, from a base station, signaling information indicating one or more resources in which the base station occupies a carrier on an unlicensed band; 
identifying, by the UE, at least one resource in which the base station occupies the carrier on the unlicensed band, based on the signaling information; 
generating a CQI report based on measurement results at the at least one identified resource, while excluding a measurement result of at least one resource in which the base station does not occupy a carrier on the unlicensed band; and 
transmitting the CQI report to the base station. 

Claim 1:
A method for transmitting a channel quality indicator (CQI) report by a user equipment (UE), the method comprising: 
receiving, by the UE, configuration information indicating resources for a channel state information (CSI) measurement; 
receiving, by the UE, from a base station, signaling information indicating one or more resources in which the base station occupies a carrier on an unlicensed band; 
identifying, by the UE, at least one resource in which the base station occupies the carrier on the unlicensed band, based on the signaling information; 
generating a CQI report based on measurement results at the at least one identified resource, while excluding a measurement result of at least one resource in which the base station does not occupy a carrier on the unlicensed band; and 
transmitting the CQI report to the base station. 


Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Seo et al. (U.S 2017/0223738), discloses Resource blocks belonging to a resource block pair occupy a different subcarrier for two slots. Xiao et al. (U.S 2013/0196675), discloses method implemented by a network component for configuring a UE for wireless communications measurements and CSI feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/29/2022